                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     RICHARD WARD CUSTER,
9
                  Plaintiff,
10                                                    Case No. C18-669-RAJ
            v.
11                                                    ORDER
     UNITED STATES DEPARTMENT OF
12
     TREASURY,
13
                  Defendant.
14
15
16         This matter comes before the Court sua sponte. For the reasons that follow, the

17   Court DISMISSES pro se Plaintiff Richard Ward Custer’s complaint with leave to

18   amend. Dkt. # 15. The Court DENIES Plaintiff’s Motion for Relief (Dkt. # 10), Second

19   Motion to Amend (Dkt. # 12), Second Motion to Amend (Dkt. # 13), Motion for Writ of

20   Attachment (Dkt. # 14), Fourth Motion for Relief (Dkt. # 23), an Interim Motion for

21   Default Judgment (Dkt. # 26) as moot.

22         On May 4, 2018, Plaintiff filed this action against Defendant United States

23   Department of Treasury, Internal Revenue Service. Dkt. #1. Plaintiff also submitted an

24   application to proceed in forma pauperis. Dkt. ## 1, 4. The Honorable Brian A.

25   Tsuchida granted the application. Dkt. # 5. Plaintiff subsequently filed several amended

26   complaints. Dkt. ## 6, 9, 11, 15.

27         The Court’s authority to grant in forma pauperis status derives from 28 U.S.C.

28   ORDER – 1
1    § 1915. The Court is required to dismiss an in forma pauperis plaintiff’s case if the Court
2    determines that “the action . . . (i) is frivolous or malicious; (ii) fails to state a claim on
3    which relief may be granted; or (iii) seeks monetary relief against a defendant who is
4    immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also See Lopez v. Smith, 203
5    F.3d 1122, 1129 (9th Cir. 2000) (“[S]ection 1915(e) applies to all in forma pauperis
6    complaints, not just those filed by prisoners.”). A complaint is frivolous if it lacks a basis
7    in law or fact. Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). A complaint fails
8    to state a claim if it does not “state a claim to relief that is plausible on its face.” Bell Atl.
9    Corp. v. Twombly, 550 U.S. 544, 568 (2007).
10          “The legal standard for dismissing a complaint for failure to state a claim under 28
11   U.S.C. § 1915(e)(2)(B)(ii) parallels that used when ruling on dismissal under Federal
12   Rule of Civil Procedure 12(b)(6).” Day v. Florida, No. 14-378-RSM, 2014 WL
13   1412302, at *4 (W.D. Wash. Apr. 10, 2014) (citing Lopez, 203 F.3d at 1129). Rule
14   12(b)(6) permits a court to dismiss a complaint for failure to state a claim. The rule
15   requires the court to assume the truth of the complaint’s factual allegations and credit all
16   reasonable inferences arising from those allegations. Sanders v. Brown, 504 F.3d 903,
17   910 (9th Cir. 2007). The plaintiff must point to factual allegations that “state a claim to
18   relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 568 (2007).
19   Where a plaintiff proceeds pro se, the court must construe the plaintiff’s complaint
20   liberally. Johnson v. Lucent Techs. Inc., 653 F.3d 1000, 1011 (9th Cir. 2011) (citing
21   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)).
22          Plaintiff’s complaints are largely unintelligible and consist of lists of companies,
23   federal agencies, statutes, years, and names. The complaints are all essentially identical.
24   Many of Plaintiff’s allegations consist of long sentences, several of which are at least
25   fifteen lines long. Plaintiff consistently alleges that some component of the Federal
26   Government committed a tort or criminal act, and repeatedly mentions two homicides.
27   The Complaint does not contain any allegations explaining what these torts or criminal
28   ORDER – 2
1    acts were, how the homicides are related, or how these allegations are relevant to
2    Plaintiff’s claims against Defendant. While Plaintiff cites to several statutes, the
3    complaint contains no details regarding Defendant’s actions or how Defendant’s actions
4    violated those statutes. Even construing all allegations in the light most favorable to the
5    Plaintiff and giving due deference to Plaintiff’s pro se status, his complaint fails to state a
6    claim showing he is entitled to relief.
7           For the reasons stated above, the Court DISMISSES pro se Plaintiff Richard
8    Ward Custer’s complaint with leave to amend. Dkt. # 15. The Court DENIES Plaintiff’s
9    Motion for Relief (Dkt. # 10), Second Motion to Amend (Dkt. # 12), Second Motion to
10   Amend (Dkt. # 13), Motion for Writ of Attachment (Dkt. # 14), Fourth Motion for Relief
11   (Dkt. # 23), and Interim Motion for Default Judgment (Dkt. # 26) as moot. Within
12   fourteen (14) days from the date of this Order, Plaintiff may file an amended
13   complaint. If Plaintiff does not file an amended complaint within that timeframe, or if
14   Plaintiff files an amended complaint that does not state a cognizable claim for relief or is
15   otherwise untenable under § 1915(e), the Court will dismiss the action.
16
            DATED this 26th day of October, 2018.
17
18
19
20
21
                                                        A
                                                        The Honorable Richard A. Jones
22                                                      United States District Judge

23
24
25
26
27
28   ORDER – 3
